department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel attention from joel e helke chief financial institutions and products branch field service division subject this field_service_advice responds to your request for assistance field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f date date date date year issues whether the taxpayer may deduct original_issue_discount oid on its contingent payments on the patent or patent rights that it purchased how does sec_1_1275-4 affect the taxpayer’s computation of oid how is the oid to be computed if the taxpayer acquired partnership interests may the taxpayer deduct oid on the debt used to finance the purchase conclusions the taxpayer may deduct oid on contingent payments either once the payments have become fixed or once the payments have been made as of the payment_date the taxpayer is required to use the methodology under sec_1271 - prior to the enactment of sec_1 and may look to the regulations that were proposed under sections for guidance the taxpayer may use any reasonable method in computing oid the taxpayer may be allowed to deduct oid to the same extent that it would otherwise be allowed to deduct oid that is either on payments that have become fixed or that have been made facts on date a field_service_advice was issued on this case a more detailed version of the facts was presented in the prior fsa and therefore only a brief recital of the facts is presented here a the taxpayer is a large d company the taxpayer formed b on date b was a partnership comprised of f limited partners divided into class a limited partners and class b limited partners none of the partnership interests the debt instruments or the patents involved in this case are publicly traded the taxpayer and b entered into several agreements to license patent rights and technical information and to finance research on a drug known as c the taxpayer exercised its right to purchase all of the class a limited_partnership interests on date and notified the class b limited partners in b of its intent to exercise its option to purchase the class b interests in date the taxpayer paid the limited partners in cash and also issued debt instruments to the limited partners pursuant to which the taxpayer was obligated to make future payments to be paid quarterly the future payments for the partnership interests were contingent upon the success and sales of the c and were to be made until year the payments have been fixed quarterly and have been paid within days the taxpayer determined the fair_market_value of the contingent payments on these debt instruments by projecting a e annual growth in the sales of the c no stated_interest was provided for on these instruments these instruments are the debt instruments at issue law and analysis pursuant to the final contingent payment regulations under sec_1 c once a contingent payment is made a portion of the payment is treated as interest and the remainder is treated as repayment of principal the portion treated as interest is determined by discounting the payment from the date the payment was made to the issue_date in general the test rate is the applicable_federal_rate that would apply to the debt_instrument if the term of the instrument began on the date of the sale and ended on the date the contingent payment was made the portion that is interest is then deductible by the taxpayer sec_163 sec_1_1275-4 applies to debt instruments issued on or after date however the preamble to t d in which this regulation was adopted stated that a taxpayer may use any reasonable method to account for a contingent_payment_debt_instrument prior to date including a method that would have been required under the proposed_regulations that were outstanding when these instruments were issued under the prior proposed_regulations a contingent payment was generally taken into account when the payment became fixed this method of determining the oid on a contingent payment was employed in the contingent payment regulations proposed in as prop sec_1_1275-4 reprinted in lr-189-84 1986_1_cb_820 and also in the regulations proposed in as prop sec_1_1275-4 and reprinted in fi-59-91 1995_1_cb_894 the regulation proposed in as prop sec_1_1274-2 reprinted in fi-189-84 1993_1_cb_734 was different from the prior proposed_regulations and also different from the final regulations this proposed regulation generally required a valuation of the contingent payments to determine the issue_price this proposed regulation did not affect how to determine the interest component of a contingent payment or when the interest was deductible which were addressed by prop sec_1_1275-4 in the prior proposed_regulations the proposed_regulations would allow the taxpayer to determine the interest portion when the payments were fixed and the final regulations allow the taxpayer to determine the interest when the payments were made the taxpayer may be given the choice of using either the date that the payments were fixed or made to calculate the issue_price and the imputed_principal_amount by adding the present values of the payments pursuant to sec_1274 the present_value of the payments is determined by using a reasonable rate for example the discount rate equal to the long-term applicable_federal_rate from date for the class a interests and date for the class b interests the amount in excess of the imputed_principal_amount is treated as interest the interest component may be deducted in the taxable_year in which the payment either became fixed or was made this discussion assumes that these instruments are debt instruments to the extent characterized by the taxpayer and by examination and that sections apply to this transaction if the stream of contingent payments is determined to be properly characterized as other than a debt_instrument then sec_483 may apply to this transaction to determine the unstated_interest on the contract the final regulations under sec_483 sec_1_483-4 provide that principal and interest on a contingent payment are calculated using the method provided in sec_1_1275-4 that is the date the contingent payment is made to the issue_date sec_1_483-4 applies to sales and exchanges that occur on or after date the earlier proposed regulation prop sec_1 b lr-189-84 reprinted pincite_1_cb_820 and revised by fi-189-84 reprinted pincite_1_cb_734 allowed for a determination of principal and interest on contingent payments only once the payments became due see also sec_1_483-1 as it was in effect in should the stream of contingent payments be characterized as other than a debt_instrument we ask that you request additional field_service_advice the taxpayer may be allowed to deduct oid upon a purchase of a partnership interests to the same extent that it could deduct oid on a purchase of a patent or a patent right unless the partners had different bases and the partnership did not make a partnership sec_754 election please contact cc dom fs p si if you have any partnership questions if you need clarification of this issue we will assist with the coordination case development hazards and other considerations the taxpayer had determined the fair_market_value of the contingent payments by projecting a e annual growth in the sales of the c this method is not a reasonable method for calculating the oid or the unstated_interest because the legislative_history underlying these sections does not provide any support for the taxpayer’s method and the taxpayer has not demonstrated that its assumptions are reasonable the taxpayer’s proposed method is not allowable in light of the statutory authority legislative_history existing regulations and case law we conclude that the taxpayer may have the choice of using either the date the payments became fixed or the date the payments were made although the taxpayer could not rely on the proposed_regulations and generally the final regulations were not made final until after the date of the transaction
